Citation Nr: 1637143	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-17 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to March 1971 and April 2006 to August 2007, with additional service in the National Guard.  He is a combat veteran with tours in Vietnam and Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2016 Travel Board hearing.  A copy of the transcript is associated with the file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran had significant noise exposure during service.

2. The Veteran's tinnitus is causally related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for tinnitus.  The Veteran contends that his tinnitus is the result of his active military service, including noise exposure during training and combat without hearing protection.  The Veteran has consistently stated that his tinnitus began while on active duty.

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in-service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed.Cir.2004); 38 C.F.R. § 3.303.

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  Section 1154(b) can be used only to determine that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Kessel v. West, 13 Vet. App. 9 (1999).

The Board considers the Veteran's statements regarding the in-service exposure to harmful noise to be credible and consistent with his military service, including his experience in combat.  See 38 U.S.C.A § 1154.   

In addition, the Veteran is competent to report obvious symptoms that he has experienced, such as ringing in the ears.  See 38 C.F.R. § 3.159 (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) (holding that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence).  Thus, the Board finds that the Veteran first experienced tinnitus while on active duty despite the lack of complaints documented in service treatment records.

The evidence shows that the Veteran has a current diagnosis of tinnitus, as confirmed at a June 2010 VA audiological examination.  As a result, the question that remains before the Board is whether the Veteran's tinnitus was caused or worsened by his military service. 

The June 2010 VA examiner found that the Veteran's tinnitus was less likely than not related to his military service.  In a July 2010 addendum opinion he reiterated this opinion, citing the lack of in-service documentation and the Veteran's report of tinnitus beginning after returning home from overseas duty.

Upon careful review of the evidence of record, the Board finds the June 2010 and July 2010 VA medical opinions with respect to tinnitus to be of limited probative value.  The opinions focus on the lack of in-service treatment and the onset of tinnitus.  As noted, the Board finds that the Veteran's lay testimony is sufficient to establish an in-service onset of tinnitus and finds his reports to be competent and credible.  Tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  As a result, the Board assigns the June 2010 and July 2010 VA opinions limited evidentiary weight with respect to the etiology of tinnitus.

The Board assigns greater probative weight to the Veteran's statements with respect to the in-service noise exposure, onset of tinnitus, and continual ringing of the ears.  Combined, this evidence establishes service connection.  Accordingly, the claim is granted.

ORDER

Entitlement to service connection for tinnitus is granted.

	(CONTINUED ON NEXT PAGE)
REMAND

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385.

At the Veteran's most recent June 2010 VA audiological examination, the Veteran did not have a bilateral hearing loss disability in accordance with the provisions of 38 C.F.R. §  3.385.  At the Veteran's June 2016 Travel Board hearing, he testified that his hearing acuity has worsened since the June 2010 VA examination.  

As a result, the Board finds that a new VA examination is necessary in order to determine if the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. §  3.385, and if so, an opinion as to etiology of such hearing loss should be issued.  As noted in the Board's award of service connection for tinnitus, the Veteran has credibly and competently testified that he experienced significant in-service noise exposure during both training and combat.  As a result, any opinion issued should acknowledge in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran requesting authorization to obtain any outstanding private treatment records.  If the Veteran is receiving VA treatment, associate updated VA treatment records with the file.

2. Schedule the Veteran for a VA audiological examination with an examiner of appropriate knowledge and expertise in order to determine whether the Veteran has a hearing loss disability in accordance with 38 C.F.R. §  3.385, and if so, the etiology of such disability.  Ensure that the letter scheduling the Veteran is in the claims file.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral hearing loss disability is causally or etiologically related to the Veteran's period of active service.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between his significant in-service noise exposure in combat and any currently diagnosed hearing loss.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
In explaining the opinion, the examiner is asked to specifically address the Veteran's lay statements.  
4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


